Plaintiff has appealed from a judgment for the defendants, and on June 24, 1942, filed her brief. The authorities therein cited reasonably sustain the allegations of error. The defendants in error have filed no brief and have offered no excuse for such failure. Under such circumstances, as stated in Osborne v. Osborne, 163 Okla. 273, 21 P.2d 1056, it is not the duty of this court to search the record to find some theory upon which to sustain the action of the trial court, but the cause may be reversed and remanded, with directions.
The cause is reversed and remanded, with directions to enter judgment in favor of plaintiff.
CORN, C. J., GIBSON, V. C. J., and OSBORN, BAYLESS, WELCH, HURST, and DAVISON, JJ., concur. RILEY and ARNOLD, JJ., absent.